DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Banerjee et. al. (US 2018/0045865)

Regarding claim 1 Banerjee teaches (17A – 17B) an article comprising a stack of layers including a high refractive index layer and a low refractive index layer (para. 0062; table 2);
where at least one layer of the stack includes a wavelength selective absorbing material (Cr; fig. 2); 
and where the stack of layers has a transparent region with an edge at a wavelength in which light is absorbed by the wavelength selective absorbing material, and a reflection band with an edge at a wavelength in which light is reflected by the wavelength selective absorbing material (para. 0088; figs. 14,16).

Regarding claim 2 Banerjee teaches (17A – 17B) an article, where the high refractive index layer includes the wavelength selective absorbing material (Cr-see table 2).

Regarding claim 3 Banerjee teaches (17A – 17B) an article, where the low refractive index layer includes the wavelength selective absorbing material (ZnS-see table 2).

Regarding claim 4 Banerjee teaches (17A – 17B) an article, where both the high refractive index layer and the low refractive index layer include the wavelength selective absorbing material (Cr, ZnS; see table 2).

Regarding claim 5 Banerjee teaches (17A – 17B) an article, where the wavelength selective absorbing material includes a metal sulfide, a ternary system, a metal oxide, a pigment, a dye, and combinations thereof (ZnS; see table 2).

Regarding claim 6 Banerjee teaches (17A – 17B) an article, where the metal sulfide is chosen from copper (1) sulfide, tin sulfide, nickel sulfide, silver sulfide, lead sulfide, molybdenum sulfide, iron disulfide, zinc sulfide, and combinations thereof (see table 2).

Regarding claim 7 Banerjee teaches (17A – 17B) an article, where the ternary systems include chalcopyrite and bornite (see table 2).

Regarding claim 8 Banerjee teaches (17A – 17B) an article, where the metal oxides include CuO, SiO2, TiO2, Al2O3, ZrO2, WO3, VO5, ITO, Ta2O5, CeO2, Y2O3, Sc2O3, ZnO, In2O3, La2O3, MgO, Nd2O3, Pr6O11, Fe3O3, Fe3O4, SiO, SnO2, FeOx, wherein x is an integer greater than 0, and their combinations (see table 2).

Regarding claim 9 Banerjee teaches (17A – 17B) an article, where the stack does not include a thin layer of absorbing metal (para. 0007 and 0095)

Regarding claim 10 Banerjee teaches (17A – 17B) an article, where the article is opaque (para. 0009; reflective layer).

Regarding claim 11 Banerjee teaches (17A – 17B) an article, where the wavelength selective absorbing material is a composite of a polymer and an absorbing pigment (para. 0113; sol gel processing).

Regarding claim 12 Banerjee teaches (17A – 17B) an article, where the article of claim 1 dispersed in a liquid medium (para. 0049).

Regarding claim 13 Banerjee teaches (17A – 17B) an article, where the composition of claim 12 applied to a surface of a substrate (reflective layer para.0009).

Regarding claim 14 Banerjee teaches (17A – 17B) a method of making an article, comprising:
depositing onto a substrate a stack of layers including a high refractive index layer and a low refractive index layer  (para. 0062, 0113; table 2);
where at least one layer of the stack includes a wavelength selective absorbing material (Cr; fig. 2);
and where the stack of layers has a transparent region with an edge at a wavelength in which light is absorbed by the wavelength selective absorbing material, and a reflection band with an edge at a wavelength in which light is reflected (para. 0088; figs. 14,16).

Regarding claim 15 Banerjee teaches (17A – 17B) a method where the article exhibits at least one property chosen from good hiding, high flop, or low color travel (para. 0005).

Regarding claim 16 Banerjee teaches (17A – 17B) a method, further comprising drying and curing each layer of the stack before a next layer of the stack is deposited (para. 0113).

Regarding claim 17 Banerjee teaches (17A – 17B) a method a liquid coating process is used to deposit at least one layer in the stack of layers (para. 0113).

Regarding claim 18 Banerjee teaches (17A – 17B) a method an evaporation process is used to deposit each layer (para. 0113).

Regarding claim 19 Banerjee teaches (17A – 17B) a method where the layers of the stack do not require deposition under vacuum (para. 0113).

Regarding claim 20 Banerjee teaches (17A – 17B) an article, where a method of making a composition comprising dispersing the article of claim 1 in a liquid medium (para. 0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872